Citation Nr: 1800263	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a service connection claim for pancreatitis, to include as a result of a service-connected disability.

2.  Entitlement to service connection for pancreatitis, to include as a result of a service-connected disability.

3.  Whether new and material evidence was obtained to reopen a service connection claim for hypertension, to include as a result of a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as a result of a service-connected disability.

5.  Entitlement to a rating in excess of 60 percent for nephropathy.

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing in May 2016.

Although the RO adjudicated the pancreatitis and hypertension issues on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issues on the title page of whether new and material evidence has been submitted to reopen the claims for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a pancreatitis and hypertension, entitlement to increased ratings for nephropathy, PTSD, and type II diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied entitlement to service connection for hypertension and unappealed April 2009 rating decision denied entitlement to service connection for pancreatitis.

2.  Evidence added to the record since the March 2002 and April 2009 rating decision raises a reasonable possibility of substantiating the service connection claims for hypertension and pancreatitis.


CONCLUSIONS OF LAW

1.  The March 2002 and April 2009 rating decisions, which denied the Veteran's claims of entitlement to service connection for hypertension and pancreatitis, are final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence was obtained, and the claims for entitlement to service connection for hypertension and pancreatitis are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Rating decisions dated in March 2002 and April 2009, respectively, denied the Veteran's claims of entitlement to service connection for hypertension and pancreatitis.  In both instances, the RO essentially determined that there was no evidence linking either condition to the Veteran's active service.  The Veteran was notified of the decisions and his appellate right, but did not appeal.  There was no new and material evidence received within a year of the decisions, which would have triggered a review of the claim.  Accordingly, the decisions became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).  

The Board finds that the evidence received since the March 2002 and April 2009 rating decision raises a reasonable possibility of substantiating the service connection claims for hypertension and pancreatitis.  The evidence includes VA and private treatment reports not previously of record.  The Veteran and his service representative have also provided medical literature references supportive of his claims that his hypertension and pancreatitis were incurred or aggravated by a service-connected disability.  The Board finds this newly obtained evidence is pertinent to the Veteran's claims and that these claims must be reopened.


ORDER

The application to reopen a previously denied claim for service connection for hypertension is granted.

The application to reopen a previously denied claim for service connection for pancreatitis is granted.


REMAND

Additional development is required for adequate determinations of the issues on appeal.  In a November 2017 brief the Veteran's service representative asserted that VA examinations conducted in 2011 did not reflect the current nature and severity of his service-connected nephropathy and PTSD disabilities and, in essence, requested new VA examinations.  He intimated that the disabilities had worsened since his last examination.  It was additionally asserted that due consideration had not been given to the effects of the Veteran's acquired psychiatric disorder and diabetes mellitus on his overall health.  

There are also disparate findings with respect to the severity of the Veteran's diabetes mellitus.  When he was examined in March 2011 VA examination, it was noted treatment for diabetes mellitus required insulin treatment more than once daily.  However, an August 2017 VA disability benefits questionnaire found the disorder was managed by restricted diet without oral medications or insulin.  A September 2017 VA treatment report similarly noted that the Veteran had not used insulin since January 2015, but that fasting blood tests indicated findings in the 100 to 134 range, which seemed to raise some level of concern.

The representative also provided medical literature references in support of the Veteran's service connection claims for pancreatitis and hypertension as secondary to his service-connected type II diabetes mellitus and PTSD, including medications prescribed for PTSD.    

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. 38 C.F.R. §§ 3.159. 3.327 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  For the reasons discussed, the Board finds additional VA medical examinations and opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Adjudication of the TDIU issue on appeal is deferred pending completion of the additional developed required in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has pancreatitis or hypertension that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by a service-connected disability, to include medications used to treat a particular disability(ies), or
d. was aggravated by a service-connected disability, to include medications used to treat a particular disability(ies).  

The examiner must acknowledge review of the pertinent evidence of record.  The medical literature references provided in the November 2017 brief must be addressed.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate examination for an opinion as to the current nature and extent of his service-connected type II diabetes mellitus.  

All manifest symptoms should be identified and all necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for an appropriate examination for an opinion as to the current nature and extent of his service-connected nephropathy.  

All manifest symptoms should be identified and all necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Schedule the Veteran for an appropriate examination for opinions as to the current nature and extent of his service-connected PTSD.  

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms should be identified and all necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


